PER CURIAM:
Bruce E. Reinhart, appointed counsel for Mark James Tormey, has filed a motion to withdrawal from further representing the appellant, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Tormey’s conviction and sentence are AFFIRMED.